--------------------------------------------------------------------------------

Exhibit 10.1
 
[image0.jpg]
 

--------------------------------------------------------------------------------

 
Par Technology Corporation
8383 Seneca Turnpike
New Hartford, NY 13492
P 800.448.6505
www.partech.com
 
By Hand Delivery


April 12, 2017


Mr. Donald H. Foley
10919 Martingale Court
Potomac, Maryland 20854


Dear Don


I am pleased to extend to you an offer of employment to serve as Chief Executive
Officer and President of PAR Technology Corporation (“PTC”). This letter
outlines your compensation package:


·      Your annual base salary will be $460,000, 25% of which will be paid in
time vesting restricted stock, that vest ratably monthly. Such shares to be
granted on the first day of the open trading window following the Effective Date
(as herein defined).


·      You will be paid a signing bonus of $5,000, payable within 10 business
days following the Effective date.


·      The term of your employment with PTC will be for a period of one year,
and will continue thereafter for consecutive one year periods unless terminated
by you or PTC upon at least 90-days' notice prior to the end of the initial one
year employment period or any one year extension thereof, or otherwise
terminated by PTC with or without cause.


·      You will participate in PTC’s short-term incentive plan as in effect from
time to time for executive officers (“STI”). You will have the opportunity to
earn, on an annual basis, a bonus subject to the achievement of performance
goals for the applicable year determined by PTC’s Board of Directors (the
“Board”). Your annual bonus target amount for any year performance period will
be 75% of your then base salary (the “Bonus Target”), 25% of such bonus shall be
paid in time vesting restricted stock, that vest one year from the date of
grant. Your STI award for 2017, will be pro-rated from the Effective Date
through December 31, 2017.
 
1

--------------------------------------------------------------------------------

·      If you are employed by PTC, as contemplated hereunder, on December 31,
2017, you shall be paid not less than 50% of your pro-rated bonus amount for
2017, the balance to be paid to the extent the Board shall determine the 2017
performance goals were achieved.


·      If PTC terminates your employment without cause during 2017, you will be
paid the unpaid balance of your 2017 base salary. Additionally, if your
employment is terminated without cause on or after August 1, 2017, you will be
entitled to payment of a pro-rata portion of your STI bonus for 2017, equal to
the number of days you were actually employed during 2017 year; payment of 50%
of such pro-rata amount shall be guaranteed, the balance to be paid to the
extent the Board shall determine the 2017 performance goals were achieved.


·      With respect to any employment year other than 2017, if your employment
is terminated without cause by PTC prior to the end of any one year extension of
your employment term, you will be entitled to a pro-rata portion (equal to the
number of days you were employed during that year) of your bonus for that year
determined by reference to the performance goals determined by the Board to have
been achieved, multiplied by your Bonus Target.


·      In addition to the STI plan, you will be entitled to participate in any
employee benefit plan that PTC has adopted or may adopt, maintain, or contribute
to for the benefit of its executive officers, subject to satisfying the
applicable eligibility requirements. Your participation will be subject to the
terms of the applicable plan documents and generally applicable PTC policies.
Nothing in this letter shall be construed to require PTC to establish any
specific employee benefit plan(s) or to prevent PTC from amending, modifying or
terminating any employee benefit plan at any time.


·      You will be entitled to four (4) weeks of paid vacation per calendar year
and five (5) days of personal time off (PTO) annually, as pro-rated for partial
years.


·      You will be reimbursed for all reasonable out-of-pocket business expenses
incurred by you in connection with your performance of your duties in accordance
with PTC's expense reimbursement policy as in effect from time to time.


·      Your principal office will be located in Potomac, Maryland, provided, you
understand and agree that you will be required to travel from time to time for
business purposes and in the performance of your duties.


·      You will devote your full time, energy, business judgment, skills, and
best efforts to the performance of your duties with PTC, provided that you will
not be prevented from (i) participating in charitable, civic, educational,
professional, community or industry affairs, (ii) managing your passive personal
investments, and (iii) continuing to serve on the boards of directors of Thomas
Somerville Co., Government Secure Solutions GCI (GSSC), Inc., and T.S. Realty
Co.
 
2

--------------------------------------------------------------------------------

·      You will continue to serve as a Director of PTC, however, as an executive
officer of PTC, from and after the Effective Date you will not be compensated
for such service.  Additionally, your execution of this letter shall constitute
your resignation from the Audit Committee, the Compensation Committee, and the
Nominating and Corporate Governance Committee of the Board of Directors of PTC,
effective as of the Effective Date.


This offer is contingent on your delivery of a duly executed Non-Disclosure;
Non-Solicitation Agreement, and upon a satisfactorily completed background
investigation and screening in accordance with PTC’s application process and
background screening policy. Immediately following the Effective Date, we will
prepare an employment contract, which will formally set forth all of the terms
and conditions of your employment.


If you decide to accept our offer, and I hope you will, please sign the enclosed
copy of this letter in the space indicated and return it to me. Your signature
will acknowledge that you have read and understood and agreed to the terms and
conditions of this letter and the attached documents, if any.


The “Effective Date” of your employment shall be the later of: (A) a
satisfactorily completed background investigation and screening and (B) the date
you Accepted and Agreed below.


Dr. Foley, we are very much looking forward to your joining the PTC team! Please
indicate your written acceptance by signing this offer letter and returning it
to me by email.
 

     
Sincerely,
             
/s/ Paul Eurek
       
Paul Eurek, Chairman, Compensation Committee
     
By Order of the Board of Directors
       
Accepted and Agreed to:
              /s/ Donald H. Foley      
Donald H. Foley
     
Dated:
4-12-2017      



 
 
3

--------------------------------------------------------------------------------